Grizzly Gold Corp. 3651 Lindell Road, Suite D269 Las Vegas, Nevada, 89103 November 2, 2011 BY EDGAR Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549-7010 Attention:Scott Anderegg, Staff Attorney Re: Grizzly Gold Corp. Registration Statement on Form S-1 Form S-1 filed August 30, 2011, as amended September 28, 2011 and November 2, 2011 File No. 333-176555 Dear Mr. Anderegg: Grizzly Gold Corp. (the “Company”) hereby withdraws its acceleration request dated October 28, 2011 requesting the Registration Statement described above (the “Registration Statement”) be effective at 9:00 am on Wednesday, November 2, 2011. Very truly yours, GRIZZLY GOLD CORP. By: /s/ Paul Strobel Name: Paul Strobel Title:Chief Executive Officer, President, Treasurer and director (principal executive, financial and accounting officer)
